 1

 2

 3

 4                       UNITED STATES DISTRICT COURT
 5                             EASTERN DISTRICT OF CALIFORNIA
 6
      WONDERFUL REAL ESTATE                            Case No. 1:19-cv-00416-LJO-SKO
 7
      DEVELOPMENT LLC, a Delaware limited
      liability company,                               ORDER GRANTING UNOPPOSED
 8                                                     EX PARTE APPLICATION
                         Plaintiff,
 9                                                     (Doc. 6)
10            v.
11
      THE LABORERS INTERNATIONAL
12    UNION OF NORTH AMERICA LOCAL
      220; SOUTHERN CALIFORNIA DISTRICT
13    COUNCIL OF LABORERS; ALEXANDER
      B. CVITAN, an individual; JON P.
14    PRECIADO, an individual; ERNESTO J.
      ORDONEZ, an individual; SERGIO
15    RASCON, an individual; and DOES 1- 10,
                         Defendants.
16
      _____________________________________/
17

18          The Court, having reviewed and considered Defendants’ unopposed Ex Parte Application

19 to Continue the Initial Scheduling Conference (Doc. 6), and for good cause shown, GRANTS the

20 Application.

21          IT IS HEREBY ORDERED that the Mandatory Scheduling Conference, currently set for

22 June 25, 2019, is CONTINUED to September 12, 2019, at 9:30 AM, before Magistrate Judge

23 Sheila K. Oberto.

24          The parties SHALL file their joint scheduling conference report by no later than September

25 5, 2019.

26
     IT IS SO ORDERED.
27

28 Dated:     May 15, 2019                                     /s/   Sheila K. Oberto            .
     UNITED STATES MAGISTRATE JUDGE
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     2
